
	
		II
		112th CONGRESS
		2d Session
		S. 3392
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2012
			Mr. Brown of Ohio (for
			 himself, Mr. Sanders,
			 Mr. Harkin, Mr.
			 Whitehouse, Mr. Blumenthal,
			 Mr. Rockefeller, and
			 Mrs. McCaskill) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Securities Exchange Act of 1934, to require
		  the disclosure of the total number of the domestic and foreign employees of
		  issuers.
	
	
		1.Short titleThis Act may be cited as the
			 Outsourcing Accountability Act of
			 2012.
		2.Required
			 disclosure of number of domestic and foreign employeesSection 13 of the Securities Exchange Act of
			 1934 (15 U.S.C. 78m) is amended by adding at the end the following new
			 subsection:
			
				(r)Disclosure of
				number of domestic and foreign employees
					(1)In
				generalBeginning with the first full fiscal year that begins
				after the date of enactment of this subsection, each issuer required to file
				reports with the Commission pursuant to subsection (a) shall disclose annually
				to the Commission and to shareholders—
						(A)the total number
				of employees, as defined in subsection (d) of section 3121 of title 26 United
				States Code, or any regulations interpreting such subsection, who are domiciled
				in the United States and employed by the issuer or any consolidated subsidiary
				of the issuer;
						(B)the total number
				of employees, as defined in subsection (d) of section 3121 of title 26 United
				States Code, or any regulations interpreting such subsection, who are domiciled
				in any country other than the United States and employed by the issuer or any
				consolidated subsidiary of the issuer, listed by number in each country;
				and
						(C)the percentage
				increase or decrease in the numbers required to be disclosed under
				subparagraphs (A) and (B) from the previous reporting year.
						(2)ExemptionsAn
				issuer shall not be subject to the requirements of paragraph (1) if the issuer
				is an emerging growth company, as defined in section 3(a).
					(3)RegulationsThe
				Commission may promulgate such regulations as it considers necessary to
				implement the requirement under paragraph
				(1).
					.
		
